Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of 10/19/21 was received and considered.  Claims 2 and 9 are canceled.  Claims 1, 3-8, and 10 -20 are pending. 

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “two types of data are associated and transmitted to the server and stored in the server”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, Applicant argues the Robins reference, “Robins iteratively adds a watermark to each image, it does not associate and store the watermarked first image, the watermarked second image, and other watermarked images”.   However, the claim language states “storing the first data in association with the encrypted second data”.  The limitation only covers storing the first data in association with the encrypted second data, and does not explicitly state storing the encrypted second data together with the first data.   Lastly, Applicant argues the Dellis reference by stating Dellis only discloses one type of data, medial image information.  The examiner respectfully disagrees.  However, the examiner is relying on the Dellis reference to teach a medical image.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Interpretation
Claims 1, 3-8, and 10- 14 are directed to a data processing method.  The claims do not recite any judicial exceptions.  While some of the limitations may be based on mathematical concepts of encryption and decryption, the mathematical concepts are not recited in the claims.  Further, the claims do not recite a mental process because the steps are not practically performed in the human mind.  Finally, claim 1 recites the step of storing data.  Thus, the claims are considered eligible because they do not recite a judicial exception.    
Claim 17 is directed towards a computer readable storage medium.  Paragraph 0125 of the specification states: “the arrangement 700 may include at least one readable storage medium 708 in the form of a non-volatile or volatile memory, such as an electrically erasable programmable read only memory (EEPROM), flash memory, and/or a hard drive”.  Therefore, the computer readable storage medium of claim 17 is considered statutory.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Robins as and further in view of Dellis US 2005/0251006.

Regarding claims 1 and 17, Robins discloses the data processing method, comprising: 
determining an encryption key according to first data (fig. 4, 404-408: receive “first image”, determine and save first image digest, and determine first image encryption key); 
encrypting second data with the encryption key (paragraph 0063 and fig. 4, At block 414, the "first" image is watermarked with at least the "first" image digest and the "second" image decryption key encrypted using the "first" image encryption key.); and 

Robins lacks or does not expressly discloses wherein the first data comprises a medical image.  However, Dellis discloses wherein the first data comprises a medical image (paragraph 0006: a medical imaging system for remote access to medical image information from a plurality of locations, with the medical image information stored within the medical imaging system).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Robins with Dellis to include wherein the image is a medical image in order to perform post-processing operations on the medical image, as taught by Dellis, paragraph 0006.
Robins, as modified above, further discloses
and the second data comprises additional information associated with the medical image (fig. 4, 414: the "first" image is watermarked with at least the "first" image digest and the "second" image decryption key encrypted using the "first" image encryption key). Regarding claim 3, Robins lacks or does not expressly disclose wherein the additional information is a diagnostic report corresponding to the medical image.  However, Dellis discloses wherein the additional information is a diagnostic report corresponding to the medical image (fig. 10B, post-processed image and paragraph 0019: the post-processing may have specialized expertise in specific areas of post-processing, such as 3D post-processing, cardiac function analysis, advanced vessel analysis, virtual colonoscopy, cross-modality image fusion, and the like).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Robins with Dellis to include wherein the additional information is a diagnostic report corresponding to the medical image in order to associate a diagnosis with the image, as taught by Dellis, paragraph 0021.

Regarding claim 6, Robins, as modified above, further discloses the data processing method of claim 2, wherein the digital digest is determined by a hash list or a Merkle tree (0056: generally known as hashing, is used in one embodiment to create the digest containing the defining characteristics of the image. Examples of hash functions include checksums, cyclic redundancy codes (CRCs), etc.). Regarding claim 8 and 16, Robins discloses a data processing method, comprising: 
acquiring first data (fig. 5A: 504: retrieve first image) and encrypted second data (506: retrieve first image digest); determining a decryption key according to the first data (508: retrieve first image decryption key); and decrypting the encrypted second data with the decryption key to obtain second data (508: decrypt first image water mark and determine first image watermark).
Robins lacks or does not expressly discloses wherein the first data comprises a medical image.  However, Dellis discloses wherein the first data comprises a medical image (paragraph 0006: a medical imaging system for remote access to medical image information from a plurality of locations, with the medical image information stored within the medical imaging system).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Robins with Dellis to include wherein the image is a medical image in order to perform post-processing operations on the medical image, as taught by Dellis, paragraph 0006.
Robins, as modified above, further discloses
and the second data comprises additional information associated with the medical image (fig. 4, 414: the "first" image is watermarked with at least the "first" image digest and the "second" image decryption key encrypted using the "first" image encryption key).

As per claims 8-14, this is a method version of the claimed method discussed above in claims 3-7 wherein all claimed limitations have also been addressed and/or cited as set forth above.

As per claim 15 this is a device version of the claimed method discussed above in claim 1 wherein all claimed limitations have also been addressed and/or cited as set forth above..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0302414 to Logan et al. retrieves the image 488 from the medical image database 235. The API 215 and service application 210 generate a retrieve response message 490, which is encrypted and signed and sent to the remote device 105 via the IM server 120.
Ruff et al, US 2017/0277831 teaches storing and accessing secure medical images, comprising the steps of: (a) authorizing a user or a local computing device through a registration service; (b) generating a public/private encryption key pair for the authorized user or device; (c) storing the public key for the authorized user or device at a key service, while retaining the private key by the authorized 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434